DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 39 is object objected to because of the following informalities:  claim 39 is dependent from claim 16, which is a cancelled claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2017/0108670 to Ko (“Ko”).
 	Regarding claim 21, Ko teaches a lens system, comprising: 
three refractive lens elements arranged along a folded optical axis from an object side of the lens system to an image side of the lens system and a light folding element located between a first and second lens element from the object side and configured to redirect light from a first axis onto a second axis (Figure 5 shows an optical imaging system 200 with folded optical axis with first lens: reference number 210, second lens: reference number 220, and light folding element: labeled P, in between the first and second lens elements; paragraph [0010] teaches that the lenses are refractive lens elements); 
wherein the lens system is configured to refract light from an object field on the object side of the lens system to form an image of a scene at an image plane on the image side of the lens system (light enters the first lens—see dotted arrow in Figure 5, and forms an image of the scene at image sensor 270); and 
wherein effective focal length of the lens system is within a range of 10 millimeters to 16 millimeters (see Figure 7 which corresponds with the system of Figure 5, the focal length f is 10.00 mm; see paragraph [0038] teaching the focal length is in millimeters). 
 	Regarding claim 32, Ko teaches the lens system as recited in claim 21, wherein at least one of the lens elements is formed of lightweight polymer or plastic material (see paragraph [0040] the lenses may be formed of plastic). 
 	Regarding claim 33, Ko teaches the lens system as recited in claim 21, wherein the light folding element is a prism (see paragraph [0067] teaching the prism P). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 21 above, and further in view of U.S. Pub. No. 2016/0327773 to Choi et al. (“Choi”).
 	Regarding claim 22, Ko teaches the lens system as recited in claim 21, but is silent on wherein the lens system provides a 35 mm equivalent focal length in the range of 80-200 millimeters. 
	Choi also teaches a lens system with a bent optical path and in one examples teaches that the focal length of the lens system 100 is 120mm or less in a 35mm film format (see paragraph [0075]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ko with that of Choi to utilize a focal length for capturing telephoto angles.
Claim 23, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 21 above, and further in view of U.S. Pub. No. 2015/0316748 to Cheo et al. (“Cheo”).
 	Regarding claim 23, Ko teaches the lens system as recited in claim 21, but is silent on wherein Z-height of the lens system measured from a front vertex of the lens system to a rear vertex of the folding element is 6.5 millimeters or less. 
see Figure 7), and further teaches in an example that the z-height is approximately 6mm or within the range of 4-7mm (see paragraph [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ko with that of Cheo to set the Z-height of the lens system to 6.5mm to miniaturize the lens system for a camera used in a smaller device.  
 	Regarding claim 31, Ko teaches the lens system as recited in claim 21, but is silent on wherein at least one surface of at least one of the plurality of lens elements is aspheric. 
	Cheo teaches an optical system with a folded optical axis (see Figure 7) and paragraph [0010] further teaches that in at least one embodiment the optical element can comprise at least an aspheric surface.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ko with that of Cheo to use an aspheric surface on at least one of the plurality of lens elements to increase the options in modifying the incident light to achieve the desired optical result.
Claim 24, 26, 30, 34-35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 21 above, and further in view of U.S. Pub. No. 2015/0253647 to Mercado (“Mercado”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ko with that of Mercado to substitute properties of the lenses to alternatives shown in the prior art to achieve optical results intended for the application of the imaging system.  
 	Regarding claim 26, Ko teaches the lens system as recited in claim 24, but is silent on wherein the third lens element has a convex object-side surface in the paraxial region.  Mercado teaches the third lens elements has a convex object-side surface in the paraxial region (see for example Figure 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ko with that of Mercado to substitute properties of the lenses to alternatives shown in the prior art to achieve optical results intended for the application of the imaging system.  

	Mercado similarly teaches an optical system with a folded optical axis, where the aperture stop is located between the object side of the lens system and a prism (see Figure 1A and paragraph [0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ko with that of Mercado to place the aperture stop between the object side of the lens system and the light folding element to provide control in the amount of light that enters the optical system.  
 	Regarding claim 34, Ko teaches the lens system as recited in claim 31, but is silent on wherein an image side surface of the first lens element is flat/plano, and wherein the image side surface of the first lens element is in contact with the object side surface of the prism. 
	Mercado similarly teaches an optical system with a folded optical axis, where the image side of the first lens is flat and is in contact with the object surface of the prism (see Figure 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ko with that of Mercado to substitute properties of the lens to alternatives shown in the prior art to achieve optical results intended for the application of the imaging system.  

	Mercado similarly teaches an optical system with a folded optical axis, where the image side of the first lens is flat and is in contact with the object surface of the prism (see Figure 19A showing that there may be a gap between the prism and an adjacent optical element).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ko with that of Mercado to substitute properties of the lens to alternatives shown in the prior art to achieve optical results intended for the application of the imaging system.  
 	Regarding claim 40, Ko teaches a device, a photosensor configured to capture light projected onto a surface of the photosensor (reference number 170); a folded lens system configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane proximate to the surface of the photosensor, wherein the lens system comprises three refractive lens elements arranged along a folded optical axis of the lens system from an object side to an image side and a light folding element configured to redirect light from the first lens element on the object side to a second portion of the folded optical axis; wherein effective focal length of the folded lens system is within a range of 10 millimeters to 16 millimeters (see Figures 5 and 7, see further description with claim 21).  

	Mercado similarly teaches an optical system with a folded optical axis, where the lens system is for a camera within a system that may use one or more processors and memory comprising program instructions (see Figure 22 showing processor 2010a and program instructions 2022 and camera 2090).  Mercado further teaches where the aperture stop is located between the object side of the lens system and a prism (see Figure 1A and paragraph [0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ko with that of Mercado to place the aperture stop between the object side of the lens system and the light folding element to provide control in the amount of light that enters the optical system.  
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Mercado as applied to claim 26 above, and further in view of Cheo and Choi.
 	Regarding claim 37, Ko in view of Mercado teach the camera as recited in claim 26, but are silent on wherein the folded lens system provides a 35 mm equivalent focal length in the range of 85-200 millimeters and less than 6 millimeters of Z-height measured from a front vertex of the lens system to a rear vertex of the folding element.
 
see Figure 7), and further teaches in an example that the z-height is approximately 6mm or within the range of 4-7mm (see paragraph [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ko in view of Mercado with that of Cheo to set the Z-height of the lens system to 6.5mm to miniaturize the lens system for a camera used in a smaller device.  
	Choi also teaches a lens system with a bent optical path and in one examples teaches that the focal length of the lens system 100 is 120mm or less in a 35mm film format (see paragraph [0075]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching above with that of Choi to utilize a focal length for capturing telephoto angles.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ko. 
 	Regarding claim 36, Ko teaches a photosensor configured to capture light projected onto a surface of the photosensor (reference number 170 image sensor); and a folded lens system configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor, wherein the lens system comprises three refractive lens elements arranged along a folded optical axis of the camera from an object side to an image side and a light folding element located between a first and second lens element from the object side and configured to redirect light from a first axis onto a second axis; wherein effective focal length of the folded lens system is within a range of 10 millimeters to 16 millimeters (see Figures 5 and 7, see further description with claim 21). 
	Ko does not specifically mention that the imaging system is comprised in a camera, however one of ordinary skill in the art readily understands the optical system .  
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ko and further in view of U.S. Pub. No. 2014/0111650 to Georgiev et al. (“Georgiev”).
 	Regarding claim 39, Ko teaches the camera as recited in claim 16, but is silent on wherein the photosensor is configured to move on one or more axes relative to the lens system to adjust focus of the camera. 
	Georgiev teaches a camera using folded optics and also uses an autofocus application by changing the focal length between the lens and the sensor of the camera (see paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ko with that of Georgiev to include an autofocus function and move the lens along the optical axis to adjust focus to provide optimal focus in every frame.  
Allowable Subject Matter
Claims 25, 27-29, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697